DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicants’ amendment, filed on 07/01/2022, in response to claims 1-11 and 14-17 rejection from the non-final office action (04/01/2022), by amending claims 1, 7, 15, and 17 and adding new claim 21 is entered and will be addressed below.
The examiner notices Applicants exchange claim 7 (or 15) with part of claim 1 (or 17). The examiner also notices that the new claim 21 is a feature of non-elected Species Fig. 7 and also should be withdrawn.
Election/Restrictions
Claims 18-21 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention Group II, there being no allowable generic or linking claim.

Claim Interpretation
	The previously added limitation “a first alloy” and “a second alloy“ of claim 3 inclusive alloy at the interfaces and may also include alloy in the bulk of the support portion.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-6, 8-9, 11, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. (US 20170081758, hereafter ‘758), in view of Uehara et al. (US 5502350, hereafter ‘350).
‘758 teaches some limitations of:
Claim 1: FIG. 5 is a schematic plan view of a mask for a vapor deposition apparatus ([0168], the claimed “A mask assembly comprising”): 
As illustrated in FIGS. 5 to 8, a mask 101 for a vapor deposition apparatus includes an outer frame 102, a plurality of first bars 110, two second bars 120, and a pattern forming portion 130. The outer frame 102 is a frame member having an opening on the inner side and includes a pair of longitudinal (for example, rectangular parallelepiped) vertical frame portions 104 opposing each other and a pair of longitudinal (for example, rectangular parallelepiped) horizontal frame portions 105 opposing each other ([0169]-[0170], the claimed “a frame in which an opening is defined”, bars 110 and 120 is the claimed “a support portion on the frame and overlapping with the opening”; the pattern forming portion 130 is the claimed “and a mask on the support portion and covering at least a portion of the opening”).
Claim 15: FIG. 5 is a schematic plan view of a mask for a vapor deposition apparatus ([0168], the claimed “A mask assembly comprising”): 
As illustrated in FIGS. 5 to 8, a mask 101 for a vapor deposition apparatus includes an outer frame 102, a plurality of first bars 110, two second bars 120, and a pattern forming portion 130. The outer frame 102 is a frame member having an opening on the inner side and includes a pair of longitudinal (for example, rectangular parallelepiped) vertical frame portions 104 opposing each other and a pair of longitudinal (for example, rectangular parallelepiped) horizontal frame portions 105 opposing each other ([0169]-[0170], the claimed “a frame in which an opening is defined”, bars 110 and 120 is the claimed “a support portion on the frame and overlapping with the opening”; the pattern forming portion 130 is the claimed “and a mask on the support portion and covering at least a portion of the opening”).

‘758 does not teach the other limitations of:
Claim 1: wherein the support portion comprises: 
a central layer;
a first outer layer on a first surface of the central layer; and 
a second outer layer on a second surface of the central layer, the second surface being opposite to the first surface in a thickness direction in which the frame, the support portion, and the mask are stacked,
wherein the support portion has a symmetrical structure with respect to the central layer, and 
wherein each of the first and second outer layers comprises a material having less magnetism than the central layer, 
wherein the central layer comprises Invar, and each of the first and second outer layers comprises stainless steel.
Claim 15: wherein the support portion comprises an odd number of base layers along a thickness direction in which the frame, the support portion, and the mask are stacked, and the base layers have symmetrical thermal expansion coefficients with respect to a central layer of the base layers, and the support portion has a symmetrical structure with respect to the central layer, and
wherein the support portion comprises: a first outer layer of the base layers between the central layer and the frame; and a second outer layer of the base layers between the central layer and the mask, and each of the first and second outer layers comprises a material having less magnetism than the central layer, 
and the central layer comprises Invar, and each of the first and second outer layers comprises stainless steel.

‘758 further teaches that The materials for the respective parts of the mask 101 are not particularly limited and may be selected appropriately. The materials are preferably materials having small thermal strain and invar materials (alloys produced by adding 36% by mass of nickel to iron, small amounts of Co may also be mixed) are preferable as the materials for the outer frame 102 and the first and second bars 110 and 120 ([0203], the mask, frame, bars 110, 120 made of the same material), the width of each of the bars 110 and 120 in the transversal direction when viewed along the Z axis direction is empirically preferably 5 mm or more ([0176], last sentence) and invar material was used as the material for the outer frame and bars. This is because the pattern of the mask openings may deform if the thermal strain is large. The temperature of the crucible of the vapor deposition source was in the range of 260° C. to 280° C ([0282]). In other words, the thermal strain of the bar is a concern.

‘350 is analogous art or solving similar problem in the field of Shadow Mask Support Member Having High Strength And Thermal Deformation Resistant Low-expansion Alloy Plate And High Expansion Alloy Plate (title), a parallel bonded-type trimetal (col. 19 lines 55-56). ‘350 teaches that a trimetal, which has a low-expansion plate of an invar alloy (Fe-36Ni) and a high-expansion plate of austenitic stainless steel such as SUS304 (Fe-18Cr-8Ni) (col. 1, lines 25-27, austenitic means non-magnetic), the addition of C, Cr and Mo to a Fe-Ni invar alloy, the tensile strength at a room temperature, as well as the thermal deformation resistance at 400o-600o C., can be greatly enhanced (col. 2, lines 36-39).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have replaced the material for the mask, the frame, the first and the second bars from invar to the SUS304/invar/SUS304 trimetal, optionally with addition of C, Cr, and Mo to the invar, as taught by ‘350, for the purpose of thermal deformation resistant low expansion alloy and strength, as taught by ‘350 (title) and for the purpose of avoiding defomation as required by ‘758 ([0282]). 

By replacing the invar bars 110 and 120 of ‘758 with ‘350’s trimetal reads into the limitations of:
Claim 2: wherein the first surface is in direct contact with the first outer layer, and the second surface is in direct contact with the second outer layer.
Claim 3: both the invar and SUS304 are alloy, the interface between the invar and SUS304 is an alloy interface, the claimed “wherein the support portion further comprises a first alloy disposed at a first bonding interface between the central layer and the first outer layer, and a second alloy disposed at a second bonding interface between the central layer and the second outer layer”.
Claim 4: wherein the first and second outer layers comprise the same material.
Claim 5: wherein a thermal expansion coefficient of the central layer is different from a thermal expansion coefficient of the first outer layer.
Claims 6 and 16: austenitic stainless steel such as SUS304 (col. 1, lines 26-27, austenitic means non-magnet, the claimed “wherein each of the first and second outer layers includes a non-magnetic material”).
Claim 11: wherein each of the frame and the mask comprises Invar.
Claim 14: wherein the first outer layer and the second outer layer have the same thermal expansion coefficient.

Note the trimetal comprises invar as its center layer (for claim 11).

‘758 further teaches the limitations of:
Claims 8-9: The bars 110 and 120 are installed between the pair of horizontal frame portions 105 along the Y axis direction (for example, parallel to the Y axis direction), and both ends of each bar are connected to the pair of horizontal frame portion 105. Through holes 137 are formed to be adjacent to the bars 110 and 112 in the X axis direction, and one of the second bars 120, the first bars 110, and the other of the second bars 120 are arranged in this order in the X axis direction at, for example, regular intervals ([0172], the claimed “wherein the support portion is provided in plural, and the plural support portions extend in a first direction and are arranged in a second direction crossing the first direction” of claim 8 and “wherein the support portion is provided in plural; some of the plural support portions extend in a first direction and are arranged in a second direction crossing the first direction; and others of the plural support portions extend in the second direction and are arranged in the first direction” of claim 9).
Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over ‘758 and ‘350, as being applied to claim 1 and 15 rejections above, further in view of Gernitis et al. (US 4025997, hereafter ‘997).
‘350 does not specifically describe each layer thickness of the trimetal. The combination of ‘758 and ‘350 does not teach teach the limitations of:
Claims 7 and 17: wherein a thickness of the first outer layer and a thickness of the second outer layer are the same as each other, and wherein a thickness of the central layer is greater than the thickness of each of the first and second outer layers.

‘997 is solving similar problems of multi-layer composite metallic sheet having a predetermined coefficient of thermal expansion (abstract). ’997 teaches that To avoid any bimetallic effect, the core material (molybdenum) is sandwiched between two layers of the outer material (copper), the two layers being of equal thickness. This is shown in FIG. 1a wherein 0.046" layer 1 of molybdenum having a thickness of 0.046 is sandwiched between two layers 2 and 3 of copper, each having a thickness of 0.008", resulting in a composite having a total thickness of 0.062" (col. 4, lines 25-32). Note also molybdenum has higher magnetism than copper.

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted the thickness setting of ‘997 as the trimetal of ‘350, for the purpose of lower thermal expansion coefficient, as taught by ‘997 (abstract). 
Alternatively, claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over ‘758 and ‘350, as being applied to claim 1 and 15 rejections above, further in view of Kench et al. (US 3533860, hereafter ‘860).
‘350 does not specifically describe each layer thickness of the trimetal. The combination of ‘758 and ‘350 does not teach teach the limitations of:
Claims 7 and 17: wherein a thickness of the first outer layer and a thickness of the second outer layer are the same as each other, and wherein a thickness of the central layer is greater than the thickness of each of the first and second outer layers.

‘860 is analogous art or solving similar problem of a magneto-strictive laminated material having negligible temperature sensitivity at an attractive cost and with a minimum of manufacturing complications (col. 2, lines 31-34), Apart from the advantage of the magnetostrictive materials prepared in accordance with this invention over the trimetal approach in terms of temperature stability, an important factor to be considered is the fact that trimetal materials, due to certain fabrication procedures, are limited in flexure because they cannot be produced satisfactorily with overall thicknesses of less than about 0.020 inch (col. 6, lines 12-19, therefore, the 5 mm bars 110 and 120 of ‘758 is NOT limited by 0.020 inch or 0.5 mm fabrication concern), that For comparative purposes, a trimetal element made up of a nickel layer, a 50% nickel-50% iron alloy layer, and a compensating steel layer was selected as representative of the better commercially available laminated magnetostrictive material (col. 5, lines 29-33, 50% nickel-50% iron alloy is close to the composition to Invar which has ~36% nickel). In complete fairness to the trimetal approach, it should be noted that the temperature stability of the trimetal described herein as representative can be improved to a degree by annealing. In FIG. 6, … the annealed trimetal element is definitely improved as compared to the unannealed trimetal element (col. 5, lines 58-67). Fig. 4 of ‘860 shows a symmetric trimetal and the thickness of the central layer is greater than the thickness of the outer layers.

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted the thickness setting of ‘860 as the trimetal of ‘350, for the purpose of lower thermal expansion coefficient, as taught by ‘997 (abstract). 
Claim 10, and alternatively claim 9, are rejected under 35 U.S.C. 103 as being unpatentable over ‘758 and ‘350, as being applied to claim 1 rejection above, further in view of Lin et al. (US 20180209029, hereafter ‘029).
The combination of ‘758 and ‘350 does not teach the limitations of:
Claim 10: wherein the mask is provided in plural, the plural masks extend in the first direction and are arranged in the second direction; and a plurality of opening patterns is defined in each of the masks.

‘029 is analogous art in the field of mask assembly and evaporation apparatus (title), Organic light emitting diode (OLED) displays ([0003], same as ‘758, title), different thermal expansion coefficients thereof, and further avoid the phenomena that the evaporation materials cannot be accurately vapor-deposited on the predetermined position of the back plate 100 ([0088], last sentence). ‘029 teaches that as shown in FIG. 2a, the mask assembly 10 includes a support frame 300 and masks 200 fixed on the support frame 300 … The mask 200 includes an active mask region 201 and an inactive mask region 202 surrounding the active mask region 201 (Fig. 2a, [0071]). 

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have replaced the single pattern forming portion 130 of ‘758 with masks 200 of ‘029, for its suitability with predictable results. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07.

In case Applicants argue that ‘758 does not teach claim 9, ‘029 also teaches shielding bar 304 perpendicular to the first and second support bars 301, 302 (Figs. 8a-8b).
Response to Arguments
Applicant's arguments filed 07/01/2022 have been fully considered, In regarding ‘241 is not 102(a)(1) or 102(a)(2) references, see the bottom of page 7, this is persuasvie. Therefore, this OC is reopened as a non-final. Note ‘241 is a linking reference that supports the replacing the support bars. The rejection can be made without ‘241, as set forth similarly in previous office actions (11/12/2021).
The rest of the arguments are not convincing in light of the new grounds of rejection above.
Applicants repeat arguement that Uehara ‘350 is merely for generating trimetal spring, not for a mask assembly comprising Invar, see the middle of page 8.
This argument is found not persuasive.
The OC has set forth 
‘350 is analogous art or solving similar problem in the field of Shadow Mask Support Member Having High Strength And Thermal Deformation Resistant Low-expansion Alloy Plate And High Expansion Alloy Plate (title), a parallel bonded-type trimetal (col. 19 lines 55-56).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 4777909 is cited for “An advantage of the present invention is that distortion caused by thermal expansion, contraction, warping, bending or the like of a carriage assembly due to varying thermal environment conditions will affect only the coarse indexing of a selected mask to a substrate at a working station and its adverse effects on precise registration of a mask to a substrate are eliminated” (col. 4, lines 58-64, i.e. suppression distortion of the support assembly).

US 20170081755 is cited for the need of temperature stability of the mask ([0038]).

US 4093461 is cited for mask support by tri-metallic plate (col. 3, lines 38-41) for thermal stability (col. 1, line 8). 

US 20030179354 is cited for mask holder distortion by heat (Fig. 30(C), [0017]). US 3712799 is cited for trimetal invar layer 12, ferrous layer 14 and middle SS layer 16 (Fig.).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870.  The examiner can normally be reached on 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEATH T CHEN/Primary Examiner, Art Unit 1716